
	
		I
		112th CONGRESS
		1st Session
		H. R. 2007
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Doyle) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish programs to provide services to individuals
		  with autism and the families of such individuals, and to increase public
		  education and awareness of autism, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Autism Spectrum Disorders Services Act
			 of 2011.
		2.Interagency
			 autism coordinating committeeSection 399CC of the Public Health Service Act (42 U.S.C. 280i–2) is
			 amended—
			(1)in subsection (a),
			 by striking within the Department of Health and Human Services
			 and inserting of Federal agencies;
			(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting and the families of such individuals before the
			 semicolon at the end;
				(B)in paragraph
			 (2)—
					(i)by
			 inserting , evaluate, and assess after monitor;
			 and
					(ii)by
			 inserting and facilitate collaboration among Federal agencies regarding
			 such activities before the semicolon at the end;
					(C)in paragraph (3),
			 by inserting and other appropriate Federal Government department and
			 agency heads after Secretary;
				(D)in paragraph (4),
			 by inserting and other appropriate Federal Government department and
			 agency heads after Secretary;
				(E)in paragraph (5),
			 by inserting and services and supports for individuals with autism
			 spectrum disorder and the families of such individuals after
			 research; and
				(F)in paragraph (6),
			 by striking submit to the Congress and inserting submit
			 to the President, who shall review and transmit to Congress,;
				(3)in subsection
			 (c)—
				(A)in paragraph (1)
			 in subparagraph (D), by inserting , the Department of Defense, the
			 National Council on Disability, the Department of Housing and Urban
			 Development, the Department of Justice, and the Department of Labor
			 before the semicolon at the end;
				(B)in paragraph
			 (2)—
					(i)in
			 the matter preceding subparagraph (A), by striking fewer than 6 members
			 of the Committee, or 1⁄3 of the total membership of the
			 Committee, whichever is greater, and inserting less than
			 1⁄2 of the total membership of the
			 Committee;
					(ii)in
			 subparagraph (A), by striking one such member shall be an
			 individual and inserting 2 such members shall be
			 individuals;
					(iii)in
			 subparagraph (B)—
						(I)by striking
			 one such member shall be a parent or legal guardian and
			 inserting 2 such members shall be a parent or a legal guardian;
			 and
						(II)by striking
			 and at the end;
						(iv)in
			 subparagraph (C)—
						(I)by striking
			 one such member shall be a representative and inserting 2
			 such members shall be representatives; and
						(II)by striking the
			 period at the end and inserting ; and; and
						(v)by
			 adding at the end the following:
						
							(D)at least 2 such
				members shall be clinicians who treat individuals with autism spectrum
				disorder.
							;
					(4)in subsection (d)
			 in paragraph (2), by inserting , except that the term of any member
			 appointed under subsection (c)(2)(C) shall expire if such member no longer
			 represents the organization described in such subsection after
			 additional 4 year term;
			(5)in subsection (e),
			 by striking the first sentence and inserting In carrying out its
			 functions, the Committee may convene workshop and conferences. The Committee
			 shall establish a subcommittee on research on autism spectrum disorders, a
			 subcommittee on services and supports for individuals with autism spectrum
			 disorders and the families of such individuals, and such other subcommittees as
			 the Committee determines appropriate. Such subcommittees shall vote separately
			 on matters within their respective jurisdictions.; and
			(6)by adding at the
			 end the following:
				
					(f)ReportNot
				later than 1 year after the date of enactment of the Autism Spectrum Disorders
				Services Act of 2011 and annually thereafter, the Comptroller General of the
				United States shall submit a report to Congress concerning the progress of the
				Federal Government in implementing the strategic plan for autism spectrum
				disorder research and services and supports for individuals with autism
				spectrum disorder and the families of such
				individuals.
					.
			3.Services for
			 individuals with autism spectrum disordersPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(1)by redesignating
			 section 399EE (relating to authorization of appropriaations) as section 399FF;
			 and
			(2)by inserting after
			 section 399DD the following:
				
					399EE.Planning and
				demonstration grant for services for children, transitioning youth, and
				adults
						(a)In
				generalTo assist selected eligible entities in providing
				appropriate services to children, youth with autism spectrum disorders who are
				transitioning from secondary education to careers or postsecondary education
				(referred to in this section as transitioning youth), adults
				with autism spectrum disorders, and individuals of any age with autism spectrum
				disorders who may be at risk due to behavioral and preventable environmental
				factors, such as wandering (referred to in this section as individuals
				at risk), the Secretary shall establish—
							(1)a one-time,
				single-year planning grant program for eligible entities; and
							(2)a multiyear
				service provision demonstration grant program for selected eligible
				entities.
							(b)Purpose of
				grantsGrants shall be awarded to eligible entities to provide
				all or part of the funding needed to carry out programs that focus critical
				aspects of life for children, transitioning youth, and adults with autism
				spectrum disorders (including adults not eligible for developmental disability
				services provided by a State), such as—
							(1)postsecondary
				education, peer support, vocational training, self-advocacy skills, and
				employment;
							(2)community-based
				behavioral supports and interventions;
							(3)residential
				services, housing, and transportation;
							(4)nutrition, health
				and wellness, and recreational and social activities; and
							(5)personal safety
				for individuals at risk and the needs of individuals with autism spectrum
				disorders who become involved with the criminal justice system.
							(c)Eligible
				entityAn eligible entity desiring to receive a grant under this
				section shall be a State or other public or private nonprofit organization,
				including a State Council on Developmental Disabilities, as defined in section
				102 of the Developmental Disabilities Assistance and Bill of Rights Act of
				2000.
						(d)Planning
				grants
							(1)In
				generalThe Secretary shall award one-time grants to eligible
				entities to support the planning and development of initiatives that will
				expand and enhance service delivery systems for children, individuals at risk,
				transitioning youth, and adults with autism spectrum disorders.
							(2)ApplicationIn
				order to receive such a grant, an eligible entity shall—
								(A)submit an
				application at such time and containing such information as the Secretary may
				require; and
								(B)demonstrate the
				ability to carry out such planning grant in coordination with the applicable
				State Council on Developmental Disabilities and organizations representing or
				serving individuals with autism spectrum disorders and the families of such
				individuals.
								(e)Implementation
				grants
							(1)In
				generalThe Secretary shall award grants to eligible entities
				that have received a planning grant under subsection (d) to enable such
				entities to provide appropriate services to children, individuals at risk,
				transitioning youth, and adults with autism spectrum disorders.
							(2)ApplicationIn
				order to receive a grant under paragraph (1), the eligible entity shall submit
				an application at such time and containing such information as the Secretary
				may require, including—
								(A)the services that
				the eligible entity proposes to provide and the expected outcomes for the
				individuals who receive such services;
								(B)the number of
				individuals who will be served by such grant, including an estimate of the
				individuals in underserved areas who will be served by such grant;
								(C)the ways in which
				services will be coordinated among both public and nonprofit providers of
				services for children, transitioning youth, and adults with disabilities,
				including community-based services;
								(D)where applicable,
				the process through which the eligible entity will distribute funds to a range
				of community-based or nonprofit providers of services, including local
				governments, and the capacity of such entity to provide such services;
								(E)the process
				through which the eligible entity will monitor and evaluate the outcome of
				activities funded through the grant, including the effect of the activities
				upon individuals who receive such services;
								(F)where applicable,
				the plans of the eligible entity to coordinate and streamline transitions from
				youth to adult services;
								(G)the process by
				which the eligible entity will ensure compliance with the integration
				requirement under section 302 of the Americans With Disabilities Act of 1990;
				and
								(H)a description of
				how such services may be sustained following the grant period.
								(f)EvaluationThe
				Secretary shall contract with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and, not later than 180
				days after the conclusion of the grant program under subsection (e), submit a
				report to the Secretary. The evaluation and report may include an analysis of
				whether and to what extent the services provided through the grant program
				described in this section resulted in improved safety, health, education,
				employment, and community integration outcomes or other measures, as the
				Secretary determines appropriate.
						(g)Administrative
				expensesOf the amounts appropriated to carry out this section,
				the Secretary shall set aside not more than 7 percent for administrative
				expenses, including the expenses related to carrying out the evaluation
				described in subsection (f).
						(h)Supplement, not
				supplantDemonstration grant funds provided under this section
				shall supplement, not supplant, existing treatments, interventions, and
				services for individuals with autism spectrum disorders.
						399EE–1.National
				technical assistance center for autism treatments, interventions, and
				services
						(a)Establishment of
				national technical assistance center for autism treatments, interventions, and
				servicesThe Secretary shall award a grant to a national
				nonprofit organization for the establishment and maintenance of a national
				technical assistance center.
						(b)EligibilityAn
				organization shall be eligible to receive a grant under subsection (a) if the
				organization—
							(1)has demonstrated
				knowledge and expertise in serving children with autism and adults with autism
				and the families of such individuals;
							(2)has demonstrated
				knowledge of how to translate research to practice, and present information in
				a way that is easily accessible and understandable to the family members of
				individuals with autism;
							(3)has demonstrated
				capacity of training educators, health care providers, family members, and
				others to support the needs of individuals with autism;
							(4)has demonstrated
				capacity of disseminating information throughout the United States; and
							(5)has demonstrated
				capacity to establish and maintain a Web site through which to disseminate
				information in an easily accessible manner.
							(c)Use of
				fundsThe national technical assistance center established under
				this section shall—
							(1)gather and
				disseminate information on evidence-based treatments, interventions, and
				services for children with autism and adults with autism, including best
				practices in delivering such treatments, interventions, and services, and make
				this information available to State agencies with responsibilities under
				section 399BB(c)(2), local communities, and individuals;
							(2)gather and
				disseminate information on activities of the Interagency Autism Coordinating
				Committee established under section 399CC;
							(3)provide analysis
				of activities funded under the Autism Spectrum Disorders Services Act of 2011,
				including—
								(A)the effectiveness
				of State and community-based models for delivering comprehensive services to
				individuals with autism;
								(B)identification and
				dissemination of best practices emerging from States, community-based
				organizations, nonprofit providers, and local governments receiving
				demonstration grants under this subpart;
								(C)the State-by-State
				availability of, and gaps in, services for individuals with autism spectrum
				disorders, including information on services or service gaps in rural areas;
				and
								(D)levels of funding
				and funding sources of services for individuals with autism spectrum disorders
				in States;
								(4)provide technical
				assistance to States and organizations funded under this part;
							(5)gather and
				disseminate information about autism spectrum disorders;
							(6)establish and
				maintain a Web site through which to disseminate the information gathered under
				this section in an easily accessible manner;
							(7)establish
				partnerships with advocacy organizations to disseminate accurate information on
				education, service-provision, and support options and provide assistance in
				navigating service-provision systems; and
							(8)gather and
				disseminate other information as determined appropriate by the
				Secretary.
							.
			4.Authorization of
			 appropriationsSection 399FF
			 of the Public Health Service Act (42 U.S.C. 240i–4), as redesignated by section
			 3(1), is amended by adding at the end the following:
			
				(d)Planning and
				demonstration grant for services for children, transitioning youth, and
				adultsTo carry out section 399EE, there are authorized to be
				appropriated the following:
					(1)For fiscal year
				2012, $80,000,000.
					(2)For fiscal year
				2013, $90,000.000.
					(3)For fiscal year
				2014, $100,000,000.
					(4)For fiscal year
				2015, $110,000,000.
					(5)For fiscal year
				2016, $120,000,000.
					(e)National
				technical assistance center for autism treatments, interventions, and
				servicesTo carry out section 399EE–1, there are authorized to be
				appropriated the following:
					(1)For fiscal year
				2012, $2,000,000.
					(2)For fiscal year
				2013, $2,100,000.
					(3)For fiscal year
				2014, $2,200,000.
					(4)For fiscal year
				2015, $2,300,000.
					(5)For fiscal year
				2016,
				$2,400,000.
					.
		5.GAO study on
			 service provision and financingNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 release a report that examines the following issues:
			(1)The ways in which
			 autism services and treatments are currently financed in the United
			 States.
			(2)Current policies
			 for public and private health insurance coverage of autism treatments,
			 interventions, and services.
			(3)Geographic and
			 regional disparities in provision of services across the lifespan of
			 individuals with autism, levels of community-based versus institutional
			 services, and coverage for such services.
			(4)Ways in which to
			 improve financing of autism treatments, interventions, and services, so as to
			 ensure a minimum level of coverage across the United States.
			(5)Gaps in financing
			 and availability of services for adults on the autism spectrum, focusing
			 particularly on the needs of adults not eligible for developmental disability
			 services provided by the State.
			(6)Areas of need to
			 improve the quality of services available to individuals on the autism spectrum
			 in cross-disability contexts, such as vocational rehabilitation and centers for
			 independent living.
			(7)Findings from
			 replicable studies that indicate an increased risk of mortality for individuals
			 with autism due to preventable circumstances such as wandering, exposure,
			 drowning, and untreated seizure disorders.
			6.Emerging needs
			 protection and advocacy program for individuals with autism spectrum
			 disorders
			(a)Initiatives on
			 autism spectrum disordersTitle I of the Developmental
			 Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et
			 seq.) is amended by adding at the end the following:
				
					FInitiatives on
				autism spectrum disorders
						171.Emerging needs
				protection and advocacy program
							(a)In
				generalThe Secretary shall make grants to protection and
				advocacy systems for the purpose of enabling such systems to address the needs
				of individuals with autism spectrum disorders.
							(b)Services
				providedServices provided under this section may include the
				provision of—
								(1)information,
				referrals, and advice;
								(2)individual and
				family advocacy;
								(3)legal
				representation;
								(4)specific
				assistance in self-advocacy and assistance in capacity building for
				organizations that advocate on behalf of individuals with autism spectrum
				disorder; or
								(5)training to
				individuals with autism spectrum disorders, the families of such individuals,
				or advocates for individuals with autism spectrum disorders.
								(c)EligibilityTo
				be eligible to receive a grant under this section, a protection and advocacy
				system shall—
								(1)have the right and
				authority to investigate incidents of abuse and neglect of youth and adults
				with autism spectrum disorders if the incidents are reported to the protection
				and advocacy system or if there is probable cause to believe that the incidents
				occurred;
								(2)have the right and
				authority to pursue administrative, legal, and other appropriate remedies and
				approaches to ensure the protection of youth and adults with autism spectrum
				disorders; and
								(3)have the rights
				and authorities, including access authority, described in section 143 of this
				Act and section 105 of the Protection and Advocacy for Individuals with Mental
				Illness Act.
								(d)Grant
				amountsThe Secretary shall make grants under this section during
				each fiscal year beginning on October 1 to protection and advocacy systems as
				follows:
								(1)Appropriations
				less than $6,700,000With respect to any fiscal year for which
				the amount appropriated under subsection (i) is less than $6,700,000, the
				Secretary shall make grants from such amount to protection and advocacy systems
				that apply for a grant under this section in the amounts described in paragraph
				(3).
								(2)Appropriations
				of $6,700,000 or more
									(A)In
				generalWith respect to any fiscal year for which the amount
				appropriated under subsection (i) is $6,700,000 or more, the Secretary shall
				make grants from such amount to protection and advocacy systems under this
				section in accordance with subparagraph (B).
									(B)Amount of
				grantSubject to paragraph (3), the amount of a grant to a
				protection and advocacy system under subparagraph (A) shall be equal to an
				amount bearing the same ratio to the total amount appropriated for the fiscal
				year involved as the population of the State, Territory, or Consortium in which
				the grantee is located bears to the cumulative population of all States,
				Territories, and the Consortium that receive such grants.
									(3)Minimum
				amounts
									(A)In
				generalThe amount of a grant under this section shall not be
				less than—
										(i)in
				the case of a protection and advocacy system located in a State, $120,000;
				and
										(ii)in the case of a
				protection and advocacy system located in a Territory or Consortium,
				$60,000.
										(B)Adjustments to
				minimum amounts
										(i)In
				generalIn the case of a fiscal year (referred to in this
				subparagraph as the current fiscal year) in which the total
				amount appropriated under subsection (i) is $10,000,000 or more, and such
				amount appropriated exceeds the total amount appropriated under such subsection
				for the preceding fiscal year, the Secretary shall increase the minimum grant
				amounts under subparagraph (A) by a percentage equal to the percentage by which
				the total amount appropriated for the current fiscal year exceeds the amount
				appropriated for the previous fiscal year.
										(ii)ExceptionClause
				(i) shall not apply in the case that the total amount appropriated for the
				current fiscal year is less than the amount appropriated for any fiscal year in
				the period between the date of enactment of the Combating Autism
				Reauthorization Act of 2011 and such current fiscal year.
										(C)Applicability of
				adjustmentsAn increase in the minimum grant amounts under
				subparagraph (B) shall be effective for each subsequent fiscal year.
									(4)Lower
				appropriation yearsIn the case of a fiscal year for which the
				amount appropriated under subsection (i) is insufficient to satisfy the
				requirements of paragraph (3) for each protection and advocacy system that
				applies for a grant under this section, the Secretary shall award grants in the
				amounts described in paragraph (3) to as many protection and advocacy systems
				as the amount appropriated allows.
								(5)DefinitionsFor
				purposes of this subsection and subsection (e):
									(A)ConsortiumThe
				term Consortium means an American Indian Consortium, as defined in
				section 102(1).
									(B)StateThe
				term State means each of the 50 States of the United States, the
				District of Columbia, and the Commonwealth of Puerto Rico.
									(C)TerritoryThe
				term Territory means American Samoa, the Commonwealth of the
				Northern Mariana Islands, Guam, and the United States Virgin Islands.
									(e)CarryoverAny
				amount paid to a protection and advocacy system that serves a Consortium,
				State, or Territory for a fiscal year under this section that remains
				unobligated at the end of such fiscal year shall remain available to such
				system for obligation during the next fiscal year for the purposes for which
				such amount was originally provided.
							(f)Direct
				paymentNotwithstanding any other provision of law, the Secretary
				shall pay directly to any protection and advocacy system that complies with the
				provisions of this section, the total amount of the grant for such system,
				unless the system provides otherwise for such payment.
							(g)Administrative,
				reporting, and oversight requirementsTo the extent practicable,
				reporting, monitoring, program financing, and other administrative and
				oversight requirements established by the Secretary under this section shall be
				consistent with the other administrative, reporting, and oversight requirements
				for a protection and advocacy system.
							(h)Annual
				reportEach protection and advocacy system that receives a
				payment under this section shall submit an annual report to the Secretary
				concerning the services provided to individuals with autism spectrum disorders
				by such system.
							(i)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated the following:
								(1)For fiscal year
				2012, $8,000,000.
								(2)For fiscal year
				2013, $9,000,000.
								(3)For fiscal year
				2014, $10,000,000.
								(4)For fiscal year
				2015, $11,000,000.
								(5)For fiscal year
				2016, $12,000,000.
								(j)DefinitionIn this section, the term protection
				and advocacy system means a protection and advocacy system established
				under section 143.
							(k)Technical
				assistance
								(1)Appropriations
				of less than $6,750,000For a
				fiscal year for which the amount appropriated to carry out this section is less
				than $6,750,000, the Secretary shall set aside the greater of—
									(A)1 percent of the funds appropriated;
				or
									(B)$25,000, to make a
				grant to a national organization with experience in providing training and
				technical assistance to protection and advocacy systems to provide such
				training and technical assistance.
									(2)Appropriations
				of not less than $6,750,000For a fiscal year for which the
				amount appropriated to carry out this section is not less than $6,750,000, the
				Secretary shall set aside 2 percent of the funds appropriated to make a grant
				to a national organization with experience in providing training and technical
				assistance to protection and advocacy systems to provide such training and
				technical assistance.
								172.National
				training initiative
							(a)Grants and
				technical assistance
								(1)Grants
									(A)In
				generalThe Secretary, in consultation with the Interagency
				Autism Coordinating Committee established under section 399CC of the Public
				Health Service Act, shall award multiyear grants to eligible entities to
				provide individuals with interdisciplinary training, continuing education,
				technical assistance, and information for the purpose of improving services
				rendered to individuals with autism spectrum disorders and the families of such
				individuals, to address unmet needs related to autism spectrum
				disorders.
									(B)Eligible
				entityTo be eligible to receive a grant under this subsection,
				an entity shall be—
										(i)a
				University Center for Excellence in Developmental Disabilities Education,
				Research, and Service; or
										(ii)a
				comparable interdisciplinary education, research, and service entity.
										(C)Application
				requirementsAn entity that desires to receive a grant for a
				program under this subsection shall submit to the Secretary an
				application—
										(i)demonstrating that
				the entity has capacity to—
											(I)provide training
				and technical assistance in evidence-based practices to evaluate, and provide
				effective interventions, services, treatments, and supports to individuals with
				autism spectrum disorders and the families of such individuals; and
											(II)establish a
				consumer advisory committee that includes individuals with autism spectrum
				disorder and family members of individuals with autism spectrum
				disorder;
											(ii)providing
				assurances that the entity will—
											(I)provide trainees
				under this subsection with an appropriate balance of interdisciplinary academic
				and community-based experiences; and
											(II)provide to the
				Secretary, in the manner prescribed by the Secretary, data regarding the number
				of individuals who have benefitted from, and outcomes of, the provision of
				training and technical assistance under this subsection;
											(iii)providing
				assurances that training, technical assistance, dissemination of information,
				and services under this subsection will be—
											(I)consistent with
				the goals of this Act, the Americans with Disabilities Act of 1990, the
				Individuals with Disabilities Education Act, and the Elementary and Secondary
				Education Act of 1965; and
											(II)conducted in
				coordination with relevant State agencies, institutions of higher education,
				and service providers; and
											(iv)containing such
				other information and assurances as the Secretary may require.
										(D)Use of
				fundsA grant received under this subsection shall be used to
				provide individuals (including parents and health, allied health, vocational,
				and educational professionals) with interdisciplinary training, continuing
				education, technical assistance, and information for the purpose of improving
				services rendered to individuals with autism spectrum disorders and the
				families of such individuals, to address unmet needs related to autism spectrum
				disorders. Such training, education, assistance, and information shall include
				each of the following:
										(i)Training health,
				allied health, vocational, and educational professionals to identify, evaluate
				the needs of, and develop interventions, services, treatments, and supports
				(including housing, personal safety, and employment-related supports) for
				individuals with autism spectrum disorders.
										(ii)Developing,
				demonstrating, and disseminating a standard curriculum for the training of
				first responders, including police, firefighters, emergency medical
				technicians, and other law enforcement and public safety officers.
										(iii)Training direct
				service professionals to provide housing and employment related
				supports.
										(iv)Developing model
				services and supports that demonstrate evidence-based practices.
										(v)Developing systems
				and products that allow for the interventions, services, treatments, and
				supports to be evaluated for fidelity of implementation.
										(vi)Working to expand
				the availability of evidence-based, lifelong interventions; educational,
				employment, and transition services; and community supports.
										(vii)Providing
				statewide technical assistance in collaboration with relevant State agencies,
				institutions of higher education, advocacy organizations, family groups, and
				community-based service providers.
										(viii)Working to
				develop comprehensive systems of supports and services for individuals with
				autism spectrum disorders and the families of such individuals, including
				seamless transitions between education and health systems across the
				lifespan.
										(ix)Promoting
				training, technical assistance, dissemination of information, supports, and
				services.
										(x)Developing
				mechanisms to provide training and technical assistance, including for-credit
				courses, intensive summer institutes, continuing education programs,
				distance-based programs, and Internet Web site-based information dissemination
				strategies.
										(xi)Promoting
				activities that support community-based family and individual services and
				enable individuals with autism spectrum disorders to fully participate in
				society and achieve good quality-of-life outcomes.
										(xii)Collecting data
				on the outcomes of training and technical assistance programs to meet statewide
				needs for the expansion of services to individuals with autism spectrum
				disorders.
										(E)Amount of
				grantsThe amount of a grant to any entity for a fiscal year
				under this paragraph shall be not less than $250,000.
									(2)Technical
				assistanceThe Secretary shall reserve 2 percent of the amount
				appropriated to carry out this subsection for a fiscal year to make a grant to
				a national organization with demonstrated capacity for providing training and
				technical assistance to—
									(A)assist in national
				dissemination of specific information, including evidence-based best practices,
				from interdisciplinary training programs, and when appropriate, other entities
				whose findings would inform the work performed by entities awarded
				grants;
									(B)compile and
				disseminate strategies and materials that prove to be effective in the
				provision of training and technical assistance so that the entire network can
				benefit from the models, materials, and practices developed in individual
				centers;
									(C)assist in the
				coordination of activities of grantees under this subsection;
									(D)develop an
				Internet portal that will provide linkages to each of the individual training
				initiatives and provide access to training modules, promising training, and
				technical assistance practices and other materials developed by
				grantees;
									(E)serve as a
				research-based resource for Federal and State policymakers on information
				concerning the provision of training and technical assistance for the
				assessment, and provision of supports and services for, individuals with autism
				spectrum disorders;
									(F)partner with
				Federal, State, and local advocacy organizations to ensure effective
				dissemination of research findings to individuals on the autism
				spectrum;
									(G)convene experts
				from multiple interdisciplinary training programs, individuals with autism
				spectrum disorders, and the families of such individuals to discuss and make
				recommendations with regard to training issues related to assessment,
				interventions, services, treatment, and supports for individuals with autism
				spectrum disorders; and
									(H)undertake any
				other functions that the Secretary determines to be appropriate.
									(3)Authorization of
				appropriationsTo carry out this subsection, there are authorized
				to be appropriated the following:
									(A)For fiscal year
				2012, $20,000,000.
									(B)For fiscal year
				2013, $22,000,000.
									(C)For fiscal year
				2014, $24,000,000.
									(D)For fiscal year
				2015, $26,000,000.
									(E)For fiscal year
				2016, $28,000,000.
									(b)Expansion of the
				number of university centers for excellence in developmental disabilities
				education, research, and service
								(1)In
				generalTo provide for the establishment of up to 4 new
				University Centers for Excellence in Developmental Disabilities Education,
				Research, and Service, the Secretary shall award up to 4 grants to institutions
				of higher education in accordance with the requirements of this
				subtitle.
								(2)Applicable
				provisionsExcept for subsection (a)(3), the provisions of
				subsection (a) shall apply with respect to grants under this subsection to the
				same extent and in the same manner as such provisions apply with respect to
				grants under subsection (a).
								(3)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants that—
									(A)are minority
				institutions that have demonstrated capacity to meet the requirements of this
				section and provide services to individuals with autism spectrum disorders and
				the families of such individuals; or
									(B)are located in a
				State with one or more unserved or underserved populations.
									(4)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated the following:
									(A)For fiscal year
				2012, $2,000,000.
									(B)For fiscal year
				2013, $2,200,000.
									(C)For fiscal year
				2014, $2,400,000.
									(D)For fiscal year
				2015, $2,600,000.
									(E)For fiscal year
				2016, $2,800,000.
									(5)DefinitionIn
				this subsection:
									(A)The term
				minority institution has the meaning given such term in section
				365 of the Higher Education Act of 1965.
									(B)The term
				University Center for Excellence in Developmental Disabilities Education,
				Research, and Service means a University Center for Excellence in
				Developmental Disabilities Education, Research, and Service that has been or is
				funded through subtitle D or this
				subsection.
									.
			7.Report to
			 CongressNot later than
			 January 1, 2013, and each January 1 thereafter, the Secretary of Health and
			 Human Services shall submit to the appropriate committees of Congress a report
			 concerning the implementation of this Act, including the amendments made by
			 this Act.
		
